UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 17-1925


DAVID A. CAMPBELL,

                    Plaintiff - Appellant,

             v.

STONEMOR PARTNERS, LP,

                    Defendant - Appellee,

             and

PAULA HARRIS, RVP; ANITA DEEB, Area Manager; LAUREN BAILEY, HR
Compliance Manager; GINA MACK, Director Benefits & Administration,

                    Defendants.


Appeal from the United States District Court for the Eastern District of Virginia, at
Richmond. Henry E. Hudson, District Judge. (3:17-cv-00407-HEH)


Submitted: December 19, 2017                                Decided: December 21, 2017


Before SHEDD, AGEE, and DIAZ, Circuit Judges.


Dismissed and remanded by unpublished per curiam opinion.


David A. Campbell, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       David Campbell seeks to appeal the district court’s order dismissing without

prejudice his complaint for failure to allege facts sufficient to establish that venue was

proper in the Eastern District of Virginia. This court may exercise jurisdiction only over

final orders, 28 U.S.C. § 1291 (2012), and certain interlocutory and collateral orders, 28

U.S.C. § 1292 (2012); Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan Corp., 337
U.S. 541, 545-47 (1949). Because the district court identified a deficiency that Campbell

may remedy by filing an amended complaint, we conclude that the order Campbell seeks

to appeal is neither a final order nor an appealable interlocutory or collateral order. See

Goode v. Cent. Va. Legal Aid Soc’y, Inc., 807 F.3d 619, 623-24 (4th Cir. 2015); Domino

Sugar Corp. v. Sugar Workers Local Union 392, 10 F.3d 1064, 1066-67 (4th Cir. 1993).

Accordingly, we deny Campbell’s motion to proceed in forma pauperis, dismiss this

appeal for lack of jurisdiction, and remand the case to the district court with instructions

to allow Campbell to amend his complaint. Goode, 807 F.3d at 630. We dispense with

oral argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                          DISMISSED AND REMANDED




                                             2